Case 5:19-cv-05154-ELW Document 38               Filed 08/31/20 Page 1 of 1 PageID #: 890




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION



BRANDI BUHL                                                                      PLAINTIFF

       V.                               Case No. 5:19-CV-5154


R. JEFFREY REYNERSON                                                             DEFENDANT


                                          ORDER

       On August 27, 2020, the parties entered into a settlement agreement after participating in

a settlement conference conducted by the undersigned. Accordingly, it is hereby ORDERED that

the case be, and it is hereby, dismissed with prejudice, subject to the terms of the settlement

agreement, pursuant to Federal Rule of Civil Procedure 41(a)(2).

       The Court retains jurisdiction to vacate this order and to reopen the action upon cause

shown that settlement has not been completed and that a party wishes this court to enforce the

settlement agreement specifically.

       IT IS SO ORDERED this 31st day of August 2020.




                                     BáB XÜ|Ç _A j|xwxÅtÇÇ
                                     HON.ERIN L. WIEDEMANN
                                     UNITED STATES CHIEF MAGISTRATE JUDGE
